The plaintiff moved at Special Term for an order framing issues for a trial by a jury involving a release executed by the plaintiff. (Campbell v. Muncie, No. 2, 246 App. Div. 633.) Two questions were framed, but they neither clearly and succinctly stated the issues to be submitted, nor framed the issues as they are stated in the affidavits. (Barker v. Conley, 267 N. Y. 43.) The order is modified by framing in lieu of the two questions in the order, a single question as follows: “ Did the plaintiff sign the release with the knowledge and purpose that he was thereby releasing the defendants from any claim that he might have against them for alienation of the affections of his wife? ” The clerk at Trial Term, Part I, of the Supreme Court, Kings county, will place the issues on the calendar for trial as directed by the justice presiding at that term. As so modified the order is affirmed, without costs. Lazansky, P. J., Young, Hagarty, Carswell and Davis, JJ., concur.